NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 17, 2022 *
                              Decided November 18, 2022

                                         Before

                            DIANE P. WOOD, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

                            JOHN Z. LEE, Circuit Judge

No. 22-2219

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

                                                  No. 19-CR-30031-NJR-01
      v.
                                                  Nancy J. Rosenstengel,
JAMES K. YOUNG,                                   Chief Judge.
     Defendant-Appellant.
                                       ORDER

        James Young, a federal prisoner, appeals the denial of his motion for
compassionate release based on several health conditions that, he asserts, increase his
risk of severe complications from COVID-19. See U.S.C. § 3582(c)(1)(A)(i). Because he
did not present any extraordinary and compelling reasons for release, we affirm.



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-2219                                                                          Page 2

       Young was convicted of two counts of receiving child pornography, see 18 U.S.C.
§ 2252A(a)(2)(A), after he was caught with thousands of images and over thirty videos
of child pornography, some involving torture or victims under three years of age.
About 10 months into his 60-month sentence, Young, then 68 years old, sought
compassionate release. He argued that his medical conditions—latent tuberculosis,
chronic obstructive pulmonary disease, and hyperthyroidism—increased his risk of
severe complications if he were reinfected with COVID-19.

        The district court denied Young’s motion. The court concluded that Young had
not shown that the risk of COVID-19 was an extraordinary and compelling reason for
his immediate release. Although the vaccine was available at Young’s prison, he did not
have it administered. Nor did he provide any evidence to demonstrate that he refused
the vaccine because he was unable to receive—or benefit from—it. The court added that
his medical conditions, on their own, did not rise to the level of extraordinary and
compelling circumstances, particularly because he had refused medical treatment for
his latent tuberculosis. Alternatively, the court determined that the § 3553(a) factors
weighed against release. It explained that releasing Young after he had served only a
small fraction of his sentence for possessing massive amounts of graphic child
pornography would not account for the seriousness of the offense, afford adequate
deterrence to criminal conduct, or provide just punishment.

        On appeal, Young first argues that the district court erred by assuming that the
COVID-19 vaccine would mitigate his risk of severe complications from the virus. But
the court made no such assumption. The court, after acknowledging our statement in
United States v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021), that the availability of a
vaccine makes it impossible “for the vast majority of prisoners” to show that the risk of
COVID-19 is an extraordinary and compelling reason for release, recognized that there
was a “safety valve for prisoners who show they are unable to receive or benefit from a
vaccine, or that they remain vulnerable to severe infection, notwithstanding the
vaccine.” See District Court’s order of June 29, 2022, at 2 (quoting United States v. Rucker,
27 F.4th 560, 563 (7th Cir. 2022)); see also United States v. Newton, 37 F.4th 1207, 1209
(7th Cir. 2022) (“That safety valve permits federal prisoners to make motions with
newly proffered individualized facts based on concerns like Omicron breakthrough
cases, long COVID, or the relative inefficacy of vaccines for certain vulnerable prison
populations, like the immunocompromised.”) The court rightly determined that Young
made no such showing.
No. 22-2219                                                                         Page 3

        Young also contends that the district court misapplied the § 3553(a) sentencing
factors by failing to account for the Bureau of Prisons’ determination that he had a low
risk of recidivism. But only one adequate reason is needed to support the judgment, see
United States v. Ugbah, 4 F.4th 595, 598 (7th Cir. 2021), and here the court appropriately
exercised its discretion to highlight other § 3553(a) factors such as the seriousness of
Young’s crimes (receiving child pornography involving “pain, torture, humiliation,
bondage, or a victim under three years of age”), the need to deter him from future
crimes (considering that he had served less than half of his sentence), and the interest in
protecting the community. See 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C).

                                                                               AFFIRMED